Title: John Gilbank to the Commissioners, 21 January 1779
From: Gilbank, John
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honble. Gentlemen
      Nantes 21st. Jany. 1779
     
     Last Tuesday Week Mr. Dobrie informed me of an Additional mortification I had received by your refusing to accept my Bill, adding at same time that you informed him You had wrote to me; Since which time I have, without Effect, been waiting for your letter. It is to be lamented that such a Fatality should attend your Correspondence as to subject your Answers to miscarriage or some other Cause whereby they in general are prevented from reaching the hands of the persons they are addressed to.
     I can’t however forbear to remind you that without being supplied I cannot go and how to procure such Supply but from you I don’t know. There is one method yet by which I may raise the money I want and to which no Scantiness of Funds on your part can be put in Opposition—That is—to indorse a Bill drawn by me upon the president of Congress; No reason, I think can be urged for a refusal of this proposition, As it is every days practice in every nation, And it is well known to you that Ambassadors of every Country never hesitate to indorse their officers Bills.
     If this mode, a most disadvantageous one to me, shou’d meet your refusal also, I am afraid it will be attributed in general to an absolute resolution in you not to regard the protection or care what becomes of any officer in the Service of the United States (Except some particulars who have received better Treatment.)
     No Blame, or at most a little inattention, can be imputed to the honble. the Congress in not having given direct Orders for your proceeding in such Cases, As they certainly look upon it as part of your duty of Course, to give the necessary protection and supply to every one who has the honour to bear a Commission in the Service of America. And I am certain when they shall know that you have omitted it they will give you positive instructions on that head.
     Tho’ they may not all of them, as some Gentleman may have, laboured for fifteen or twenty years past to bring about this revolution, Yet I dare venture to say they know the interest of their Country too well to neglect any means for the protection of any of its subjects or suffer any one to be treated with Contempt who has a right to require their Assistance. At least I may venture to assure myself they wou’d politely have answered every decent and respectful letter which they received, And which I can’t with Justice avoid observing You have most cruelly neglected.
     Whatever may be your Determination I hope you will favour me with an answer and shall be glad if it may be any means of taking away the discontent which I am sorry to observe too generally prevails here.
     If you shoud imagine that I take too great a Liberty in complaining to you of neglect and inattention—I beg leave to observe that ’tis the privilege and right of every one who thinks himself injured by any one who for the present may be out of the reach (tho’ perhaps not always) of other resentment; and that an easy way is open to prevent like Complaints in future.
     
     I have the honour to be with due respect Honble. Gentlemen Your most obedt. and hble. Servant
     
      Jno. Gilbank
     
    